Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered October 5, 1983, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5).
The trial court did not err in charging the jury that it could infer defendant’s guilt from his recent and exclusive possession of the fruits of the crime, if such possession was unexplained or falsely explained. Recent and exclusive possession is not required to be proved by direct evidence; circumstantial evidence of such possession suffices to warrant the charge (see People v Foley, 307 NY 490). Under the circumstances of this case, the jury could conclude that defendant possessed property stolen from the burglarized premises. We further note that there was direct evidence of defendant’s guilt (see People v Barnes, 50 NY2d 375).
We find no merit to defendant’s other contentions. Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.